IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                   Docket Nos. 45690 & 45691

STATE OF IDAHO,                                  )
                                                 )   Filed: September 11, 2018
       Plaintiff-Respondent,                     )
                                                 )   Karel A. Lehrman, Clerk
v.                                               )
                                                 )   THIS IS AN UNPUBLISHED
WYATT TRIPP,                                     )   OPINION AND SHALL NOT
                                                 )   BE CITED AS AUTHORITY
       Defendant-Appellant.                      )
                                                 )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bingham County. Hon. Darren B. Simpson, District Judge.

       Judgment of conviction and unified sentence of five years, with a minimum
       period of confinement of four years, for felony fleeing or attempting to elude a
       peace officer and consecutive unified sentence of fourteen years, with a minimum
       period of confinement of three years, for grand theft, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Maya P. Waldron, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                        Before GUTIERREZ, Judge; HUSKEY, Judge;
                                  and LORELLO, Judge
                   ________________________________________________

PER CURIAM
       In these consolidated appeals, Wyatt Tripp pled guilty to felony fleeing or attempting to
elude a peace officer, I.C. § 49-1404(2)(a), (b), (c) and/or (d); and grand theft, I.C. §§ 18-2403(1)
and 18-2407(1)(b)(4).    In exchange for his guilty pleas, additional charges were dismissed
including an allegation that he is a persistent violator. The district court sentenced Tripp to a
unified term of five years, with a minimum period of confinement of four years, for felony
fleeing or attempting to elude a peace officer and a consecutive unified term of fourteen years,

                                                 1
with a minimum period of confinement of three years, for grand theft. Tripp filed I.C.R. 35
motions for reduction of his sentences, which the district court denied. Tripp appeals, arguing
that the district court erred in ordering that his sentences be served consecutively and that his
sentence for grand theft is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Tripp’s judgments of conviction and sentences are affirmed.




                                                   2